Exhibit 10.21

 

UNISYS CORPORATION

Executive Life Insurance Program

 

Effective September 12, 1998

 

(as amended and restated effective April 22, 2004)



--------------------------------------------------------------------------------

UNISYS CORPORATION

Executive Life Insurance Program

(as amended and restated effective April 22, 2004)

 

Article 1 – Establishment and Purpose

 

1.1 Establishment.

 

The Unisys Corporation Executive Life Insurance Program is established
September 12, 1998. The Program as set forth herein, unless otherwise stated, is
effective and applicable only for Eligible Employees who are employed by an
Employer on or after September 12, 1998.

 

1.2 Purpose.

 

The purpose of the Program is to provide life insurance protection under a
split-dollar arrangement as a benefit to certain executive employees of the
Company, in order to encourage such employees to continue their employment with
the Company, to reward such employees for their service with the Company, and to
induce desirable persons to enter into the Company’s employ in the future. The
Program supersedes the Prior Plan and the life insurance policies thereunder and
replaces the life insurance protection provided under the Prior Plan to a
Participant with the life insurance protection provided under this Program.

 

Article 2 – Definitions

 

Except as otherwise provided, the following terms have the definitions
hereinafter indicated whenever used in this Program with initial capital
letters:

 

2.1 Base Salary.

 

“Base Salary” means a Participant’s annualized base salary, exclusive of
overtime, bonuses and other compensation, in effect at the time of the
Participant’s death or earlier Retirement.

 

2.2 Beneficiary.

 

“Beneficiary” means the person, persons, entity or entities designated to be the
recipient of the Participant’s share of the proceeds of a Policy.



--------------------------------------------------------------------------------

2.3 Collateral Assignment Split-Dollar Agreement.

 

“Collateral Assignment Split-Dollar Agreement” means the written agreement
entered into by the Company and an Eligible Employee (or such other third-party
owner of the Policy as designated by the Eligible Employee under Section 6.8)
pursuant to which such Eligible Employee becomes a Participant in the Program as
of the date specified in such agreement.

 

2.4 Committee.

 

“Committee” means the Compensation Committee of the Board of Directors.

 

2.5 Company.

 

“Company” means Unisys Corporation, a Delaware corporation, and its successors
and assigns.

 

2.6 Eligible Employee.

 

“Eligible Employee” means an Employee who is an elected officer of the Company
or any other Employee who is selected by the Committee to participate in the
Program. Employees who retire prior to the Effective Date of this Program are
not eligible for this Program.

 

2.7 Employee.

 

“Employee” means any person who is or was before Retirement employed by Employer
on a regular, full-time salaried basis as an executive employee, including
officers of the Employer.

 

2.8 Employer.

 

“Employer” means the Company and its subsidiaries.

 

2.9 Insurer.

 

“Insurer” means the insurance company that provides life insurance coverage on a
Participant under the Program or the insurance company to whom application for
such coverage has been made.



--------------------------------------------------------------------------------

2.10 Investment Committee.

 

“Investment Committee” means the Pension Investment Review Committee of the
Company.

 

2.11 Participant.

 

“Participant” means an Eligible Employee who is participating in the Program.

 

2.12 Program.

 

“Program” means the Unisys Corporation Executive Life Insurance Program as set
forth herein together with any and all amendments and supplements hereto.

 

2.13 Policy.

 

“Policy” means, with respect to each Participant, any policy of individual life
insurance on the Participant’s life (and, where applicable, the life of the
Participant’s spouse) which the Participant acquires or otherwise utilizes
pursuant to Article 6 to provide benefits under the Program. The Committee shall
have the authority to select the type of Policy that will be offered to
Participants under the Plan for the various coverages available under the
Program.

 

2.14 Policy Proceeds.

 

“Policy Proceeds” means the aggregate amount payable by the Insurer pursuant to
the Policy to the Participant’s Beneficiary and the Company upon the death of
the Participant.

 

2.15 Prior Plan.

 

“Prior Plan” means the Unisys Executive Life Insurance Plan which provided life
insurance coverage through life insurance contracts issued by Cigna and Pacific
Life.

 

2.16 Retirement.

 

“Retirement” means termination of an Employee’s employment with the Employer,
for reasons other than death, on or after the date the Employee reaches the
Employee’s earliest retirement date under a retirement plan sponsored by the
Employer.



--------------------------------------------------------------------------------

2.17 Total Compensation.

 

“Total Compensation” means the total of the Participant’s Base Salary plus
target Executive Variable Compensation.

 

Article 3 – Program Rights and Obligations

 

The rights of Participants are set forth herein. Each Participant is bound by
the terms of the Program. As a condition of participation in this Program, an
Eligible Employee’s participation in the Prior Plan sponsored by the Company
shall terminate as of the date specified in the Eligible Employee’s Agreement
under which the Eligible Employee becomes a Participant in this Program.

 

Article 4 – Amount of Coverage; Payment of Premiums

 

4.1 Basic Pre-Retirement Coverage.

 

The amount of life insurance coverage to be provided to a Participant while the
Participant continues to be employed by the Employer shall be equal to two and
one-half (2.5) times the Participant’s Base Salary (coverage rounded up, if
necessary, to the next $1,000), adjusted annually. The Basic Pre-Retirement
Coverage is provided without evidence of insurability up to $1,000,000. Coverage
over $1,000,000 or an annual adjustment in excess of 10% of Base Salary requires
evidence of insurability.

 

4.2 Basic Post-Retirement Coverage.

 

The amount of life insurance coverage to be provided to a Participant after the
Participant’s Retirement shall be equal to two and one-half (2.5) times the
Participant’s Base Salary as of the Participant’s Retirement date (coverage
rounded up, if necessary to the next $1,000). The Basic Post-Retirement Coverage
is provided without evidence of insurability.

 

4.3 Supplemental Pre-Retirement Coverage.

 

The Participant may elect to have the Company purchase additional coverage
subject to the terms of the Plan to increase the total life insurance benefit up
to a maximum of four (4) times the Participant’s Total Compensation, when
including the Basic Pre-Retirement Coverage described in paragraph 4.1. The
Supplemental Pre-Retirement Coverage will require evidence of insurability and
death benefits will only be provided to the extent of the coverage issued by the
carrier.



--------------------------------------------------------------------------------

4.4 Supplemental Post-Retirement Coverage.

 

The Participant will be allowed to purchase, at the Participant’s expense,
additional post-retirement life insurance coverage by using a portion or all of
the Participant’s Executive Variable Compensation or by such other means as are
permitted by the Committee. The Company will not participate in the purchase of
any Supplemental Post-Retirement Coverage.

 

4.5 Surviving Spouse Coverage.

 

The Participant may elect to include a spouse under his/her Basic and
Supplemental coverage under a joint-life second-to-die (survivorship) policy
under which the death benefit under Sections 4.1 through 4.4 will only be paid
upon the later of the death of the Participant or the Participant’s spouse.
Evidence of insurability will be required for the Participant’s spouse and death
benefits will only be provided to the extent of the coverage issued by the
carrier.

 

4.6 Payment of Premiums and Participant Contributions.

 

Except for premiums due for coverage purchased under Section 4.4, the Employer
shall pay the premiums on each Policy to the Insurer on or before the due date
or within the grace period provided therein. With respect to coverage purchased
under Section 4.4, the Participant shall be responsible for the payment of all
premiums when due. Taxable income will be imputed to the Participant annually
based on the value of the insurance coverage provided to the Participant under
Sections 4.1, 4.2, 4.3 and 4.5. This imputed amount is imputed through the
Employer’s payroll and is subject to withholding for Federal income tax, Social
Security, Medicare and, in certain jurisdictions, state and local taxes. By
participating in the Program, the Participant agrees to pay those taxes which
apply.

 

Article 5 – Termination of Participation and Coverage: Repayment of Premiums.

 

5.1 Termination of Participation.

 

Termination of a Participant’s participation under the Program will occur upon
any of the following events: (1) termination of the Plan under Section 9.2,
(2) termination of the Participant’s employment with the Company and all other
Employers for reasons other than the



--------------------------------------------------------------------------------

Participant’s death or Retirement, or (3) the termination of the Collateral
Assignment Agreement at the later of the Participant’s retirement or fifteen
years from the date of issuance of the Policy. Thereafter, the Participant shall
have no life insurance coverage or any other rights under this Program, but
shall have rights to life insurance coverage solely in accordance with the
Participant’s Policy.

 

5.2 Repayment of Premiums upon Termination of Participation.

 

Upon termination of the Participant’s participation in the Program under
Section 5.1, the Participant will be obligated, in accordance with the terms of
the Collateral Assignment Agreement, to repay to the Company the aggregate
contributions that the Company has paid on behalf of the Participant under the
Program. Repayment to the Company shall be made from the cash value under the
Participant’s Policy. Upon repayment of the Company contributions, the Policy
will be owned by the Participant without encumbrance by the Company, with any
death benefit and cash value that remains after repayment of the Company’s
contributions. If the cash value under the Policy is less than the Company
contributions made on behalf of the Participant under the Program, (a) the
Policy will be surrendered and the Participant will have no further life
insurance coverage and (b) the Participant will not be obligated to repay to the
Company any amounts greater than the remaining cash value in the Policy. The
Committee may permit alternative methods for repayment of the Company’s
contributions under such rules as are deemed reasonable and appropriate by the
Committee.

 

Article 6 – Policy Ownership and Rights

 

6.1 Introduction.

 

The provisions of this Article establish certain rights and obligations of the
Company and each Participant with respect to the Policy (or Policies) used to
provide benefits under this Program. The terms of this Article shall apply
separately to each Participant.

 

6.2 Acquisition of Policy.

 

The Participant or other third-party owner designated by the Participant under
Section 6.8 shall apply for a Policy. The Employer and the Participant shall
take all reasonable actions to (a) cause the Insurer to issue the Policy and
(b) cause the Policy to conform to the provisions of this Plan. The Policy shall
be subject to the terms and conditions of this Program. Participants failing to
take reasonable actions to cause the



--------------------------------------------------------------------------------

Policy to be issued in a timely manner will not be eligible for benefits under
this Program.

 

6.3 Policy Ownership.

 

Subject to Section 6.8, the Participant shall be the sole and absolute owner of
the Policy and may exercise all ownership rights granted to the owner by terms
of the Policy, except as may otherwise be provided within the Program.

 

6.4 Participant’s Obligation to the Company.

 

The Participant or other third-party owner designated by the Participant shall
be obligated to repay the Company the aggregate amount that the Company pays on
behalf of the Participant under the Program. Repayment of such amounts shall be
made in accordance with Section 5.2 or 7.2, as appropriate, or by any other
means approved by the Committee.

 

6.5 Collateral Assignment.

 

The Participant or other third-party owner designated by the Participant shall
assign the Policy to the Company to secure the Participant’s obligation under
Section 6.4 by completing a Collateral Assignment Split Dollar Agreement.

 

6.6 Beneficiary Designation.

 

The Participant or other third-party owner designated by the Participant will be
able to select the Beneficiary to receive the death benefit to which the
Participant is entitled under Article 4 of this Plan. The Company shall be the
Beneficiary of the portion of the death benefit needed to repay the
Participant’s obligation under this Plan, as more fully described in
Section 7.2.

 

6.7 Investment Decisions.

 

Prior to the satisfaction of the Participant’s obligation to the Company under
Section 6.4, the Investment Committee shall reserve the right to select the
investments for the Policy, if any. After the Participant’s obligation to the
Company under Section 6.4 is satisfied, the Participant or other third party
owner will have the right to select the investment options for the Policy from
those made available by the insurer.



--------------------------------------------------------------------------------

6.8 Assignment of Participant’s Interest.

 

The Participant may elect to transfer his/her rights in the Policy, but not the
rights assigned to the Company, to a third party, such as a life insurance
trust. Such third party may also be the original owner of the Policy. If a
transfer of rights is made, the Participant will not have any further rights in
the Policy or this Plan.

 

6.9 Limitations on Participant’s Rights in the Policy.

 

Except as provided in this Plan, the Participant shall not sell, assign,
transfer, borrow against, surrender or cancel the Policy, change the beneficiary
designation provision, nor change any other part of the Policy without the
written consent of the Company.

 

6.10 Right To Borrow from Policy.

 

As permitted by the Policy, the Company will have the right to take loans under
the Policy to the extent of its interest in the Policy, until the Participant’s
obligation under Section 6.4 is satisfied. The Participant will have no right to
take a loan under the Policy until the Participant’s obligation under
Section 6.4 is satisfied. If the Company has any indebtedness outstanding under
a Participant’s Policy at the time of the Participant’s death or termination of
participation under the Program, the Participant’s obligation due to the Company
under Section 6.4 will be reduced by the outstanding balance of the
indebtedness, including any interest due on the indebtedness.

 

Article 7 – Death Benefits

 

7.1 Prompt Collection.

 

Upon the death of a Participant, the Employer, with the cooperation of the
Beneficiary, shall promptly take all action necessary to initiate payment by the
Insurer of the Policy Proceeds.



--------------------------------------------------------------------------------

7.2 Division of Policy Proceeds.

 

Upon the death of a Participant prior to the satisfaction of the Participant’s
obligation under Section 6.4, a death benefit equal to the amount of life
insurance coverage to which the Participant is entitled under Article 4 of this
Plan, if any, shall be paid directly from the Insurer to the Participant’s
designated Beneficiary, and any remaining Policy Proceeds shall be paid to the
Company, provided that in no event shall the portion of the Policy Proceeds paid
to the Company be more than the amount to which the Company is entitled pursuant
to Section 6.4. Any remaining Policy Proceeds shall be paid to the Participant’s
designated Beneficiary.

 

If the Policy Proceeds are insufficient to pay the amount of life insurance
coverage to which the Participant is entitled under Article 4 and to reimburse
the Company in accordance with Section 5.4, the Policy Proceeds shall be paid in
accordance with the following priority schedule:

 

  First Payment of the Participant’s Basic Coverage due under Section 4.1 or
Section 4.2, as appropriate, to the designated Beneficiary

 

  Second Repayment of the Company’s contributions due under Section 6.4

 

  Third Payment of Supplemental Coverage due under Section 4.3 or 4.4, as
appropriate, to the designated Beneficiary

 

In the event that the Policy Proceeds are insufficient to repay the full amount
of the Company’s contributions, the Company will receive the amount of the
Policy Proceeds that exceeds the amount necessary to pay the Basic Coverage and
upon such payment to the Company, the Participant’s obligation under Section 6.4
shall be extinguished.

 

7.3 Interest on Policy Proceeds.

 

Any interest payable by the Insurer with respect to a Beneficiary’s share of the
Policy Proceeds shall be paid to the Beneficiary and any interest payable by the
Insurer with respect to the Employer’s share of the Policy Proceeds shall be
paid to the Employer.



--------------------------------------------------------------------------------

Article 8 – Plan Administration

 

8.1 Named Fiduciary; Administration.

 

The Committee shall be the named fiduciary of the Program and shall have
authority to control and manage the operation and administration of the Program.
The Investment Committee shall be the named fiduciary of the Program responsible
for selecting the investments under the Policies, if any. The Committee shall
also have the power to establish, adopt, or revise such rules, regulations,
procedures and forms as it may deem advisable for the administration of the
Program. The interpretation and construction of the Program by the Committee and
any action taken thereunder, shall be binding and conclusive upon all parties in
interest. No member of the Committee or the Investment Committee shall, in any
event, be liable to any person for any action taken or omitted to be taken in
connection with the interpretation, construction or administration of the
Program or for the investments made under the Program, so long as such action or
omission to act is made in good faith. (Members of the Investment Committee
shall be eligible to participate in the Program while serving as members of the
Investment Committee, but a member of the Investment Committee shall not vote or
act upon any matter that relates solely to such member’s interest in the Program
as a Participant.)

 

8.2 Determination of Benefits.

 

The Committee shall make all determinations concerning eligibility to
participate, rights to benefits, the amount of benefits, and any other question
under this Program. Any decision by the Committee denying a claim by a
Participant or Beneficiary for benefits under this Program shall be stated in
writing and delivered or mailed to the Participant or Beneficiary. Such decision
shall set forth the specific reasons for the denial written in a manner
calculated to be understood by the Participant or Beneficiary. In addition, the
Committee shall afford a reasonable opportunity to the Participant or
Beneficiary for a full and fair review of the decision denying such claim.

 

8.3 Indemnification.

 

The Company shall indemnify each member of the Board of Directors, each member
of the Committee and the Investment Committee and any employee to whom any
fiduciary or administrative responsibility with respect to the Plan is allocated
or delegated, to the full extent permitted by the Certificate of Incorporation,
bylaws or resolution of the Company.



--------------------------------------------------------------------------------

For such purpose, the Company may obtain, pay for and keep current a policy of
insurance, which policy of insurance shall not, however, release the Company
under this provision.

 

Article 9 – General Provisions

 

9.1 No Contract of Employment.

 

Nothing contained herein shall be construed to be a contract of employment of
any term of years, nor as conferring upon an Employee the right to continue in
the employ of the Company in any capacity.

 

9.2 Amendment and Termination of Plan.

 

The Company, through action of the Committee, may, in its sole discretion, amend
or terminate the Program in whole or in part at any time. The Program will also
terminate, without notice, upon the total cessation of the business of the
Company or upon the bankruptcy, receivership or dissolution of the Company.

 

9.3 Conflicting Provisions.

 

In the event of a conflict between the provisions of this Program and the
provisions of any collateral assignment, beneficiary designation or other
document related to a Policy, the provisions of the Program shall prevail.

 

9.4 Notice.

 

Any notice, consent, or demand required or permitted to be given under the
provisions of this Program shall be in writing, and shall be signed by the party
giving or making the same. If such notice, consent, or demand is mailed, it
shall be sent by Untied States certified mail, postage prepaid, addressed to
such party’s last known address as shown on the records of the Company. If
notice, consent or demand is sent to the Company, it shall be sent to:

 

Unisys Corporation

Executive Compensation

MS-B381

Township Line & Union Meeting Road

Blue Bell, Pennsylvania 19424-0001



--------------------------------------------------------------------------------

The date of such mailing shall be deemed the date of notice, consent, or demand.
Either party may change the address to which notice is to be sent by giving
notice of the change of address in the manner aforesaid.

 

9.5 Governing Law.

 

This Program shall be governed by and construed in accordance with the laws of
the Commonwealth of Pennsylvania.

 

9.6 Gender, Singular and Plural.

 

All pronouns and any variations thereof shall be deemed to refer to the
masculine, feminine, or neuter, as the identity of the person or persons may
require. As the context may require, the singular may be read as the plural and
the plural as the singular.

 

9.7 Captions.

 

The captions of the articles, sections, and paragraphs of this Program are for
convenience only and shall not control or affect the meaning or construction of
any of its provisions.

 

9.8 Validity.

 

In the event any provision of this Program is held invalid, void, or
unenforceable, the same shall not affect, in any respect whatsoever, the
validity of any other provision of this Plan.

 

9.9 Binding Effect.

 

This Program shall be binding upon, and inure to the benefit of the Company and
its successors and assigns, and the Participants and their successors, assigns,
heirs, executors, administrators and beneficiaries.